 1   CARRIE E. BUSHMAN, ESQ. (SBN 186130)
     ANDREA M. MILLER, ESQ. (SB 88992)
 2   COOK BROWN, LLP
     2407 J STREET, SECOND FLOOR
 3   SACRAMENTO, CALIFORNIA 95816
     TELEPHONE NO.: 916‐442‐3100
 4   FACSIMILE NO.: 916‐442‐4227
     EMAIL: cbushman@cookbrown.com
 5
     Attorneys for Defendants MILLER PANELING
 6   SPECIALTIES, INC., et al.

 7   CARLA V. MINNARD (SBN 176015)
     THE MINNARD LAW FIRM
 8   400 PARK AVE., No. 149
     OAKLAND, CA 94603
 9   TELEPHONE: (510) 479‐1475
     EMAIL: carlaminnard@minnardlaw.com
10   Attorneys for Plaintiff
     JEFFREY MILLER
11

12                                     UNITED STATES DISTRICT COURT
13                                    EASTERN DISTRICT OF CALIFORNIA
14
     JEFFREY MILLER,                                     Case No. 2:19‐cv‐00231‐MCE‐AC
15
                               Plaintiff,
16                                                       STIPULATION AND (PROPOSED)
             v.                                          ORDER RE EXTENSION OF TIME TO
17                                                       RESPOND TO COMPLAINT
     JOHN MILLER, DAVID MILLER, MILLER
18   PANELING SPECIALTIES, INC., MPS
     PLASTIC WALL PRODUCTS, INC. DBA
19   MILLER PANELING SPECIALTIES, INC.
     AND DOES 1 THROUGH 100, INCLUSIVE,
20                  Defendants.                          Action Filed:  December 28, 2018
                                                         Action Removed: February 5, 2019
21

22

23             On May 1, 2019, this Court issue an order granting the Motion to Dismiss filed by

24   defendants John Miller and MPS Plastic Wall Products, Inc. with leave to amend if Plaintiff

25   so desired (“Order”). ECF 15. Although Plaintiff did not file an amended complaint and

26   his claims against John Miller and MPS Plastic Wall Products, Inc. have thus been

27   dismissed, the parties desire to meet and confer regarding the scope of the complaint as it

28
                                                                                   STIPULATION
                                                                   Case No. 2:19‐CV‐00231‐MCE‐AC
     G:\DOCS\MCE\TO ORDERS FOR DOCKETING\Docketing   1
     Backup\19cv231.so.0604.AM.doc
 1   pertains to the remaining defendants, Miller Paneling Specialties, Inc. and David Miller,

 2   Rule 26 discovery plans, and potential for resolution without necessity of trial. Insofar as

 3   Plaintiff’s lead counsel is now in trial and will be until mid‐June, 2019, the parties hereby

 4   stipulate as follows:

 5             The defendants who remain in the case, Miller Paneling Specialties, Inc. and David

 6   Miller, will not be required to respond to the operative complaint until twenty (20) days

 7   after the parties have met and conferred and agreed that the action will continue under the

 8   operative complaint as truncated by the Order or until twenty (20) days after Plaintiff has

 9   filed a First Amended Complaint against the remaining defendants in accordance with the
10   Order.
11             It is so stipulated.
12   Dated: June 1st, 2019                               /s/ Carla V. Minnard
                                                         CARLA V. MINNARD
13                                                       THE MINNARD LAW FIRM
                                                         Attorneys for Plaintiff
14

15

16

17   Dated: May 31, 2019                                 /s/ Carrie E. Bushman
                                                         CARRIE E. BUSHMAN, ESQ.
18                                                       COOK BROWN, LLP
                                                         Attorneys for Defendants
19
20

21

22

23

24

25

26

27

28
                                                                                    STIPULATION
                                                                    Case No. 2:19‐CV‐00231‐MCE‐AC
     G:\DOCS\MCE\TO ORDERS FOR DOCKETING\Docketing   2
     Backup\19cv231.so.0604.AM.doc
 1

 2                                                   ORDER

 3             The Court hereby adopts the stipulation of the parties as its Order. Not later than

 4   thirty (30) days following the date this Order is electronically filed, and every thirty (30)

 5   days thereafter until either a First Amended Complaint or a response to the current

 6   complaint is filed, the parties are required to file a Joint Status Report advising the Court of

 7   the status of their discussions.

 8             IT IS SO ORDERED.

 9   Dated: June 6, 2019
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                                                      STIPULATION
                                                                      Case No. 2:19‐CV‐00231‐MCE‐AC
     G:\DOCS\MCE\TO ORDERS FOR DOCKETING\Docketing     3
     Backup\19cv231.so.0604.AM.doc
